Citation Nr: 1540392	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected residual left knee injury, postoperative [herein knee disability].  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1985 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a June 2015 Board hearing before the undersigned Acting Veterans Law Judge in Montgomery, Alabama.  A transcript of the hearing is of record.

Subsequent to the December 2011 Statement of the Case (SOC), the Veteran submitted additional evidence in June 2015, along with a waiver of review by the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service-connected knee disability, the Veteran was last afforded a VA examination in December 2009.  At the June 2015 Board hearing, the Veteran testified that since the December 2009 VA examination his condition has "[a]bsolutely" gotten worse.  See June 2015 Board Hearing Transcript, page 8.  In light of evidence of record indicating possible increased severity of the Veteran's service-connected knee disability, remand is required to afford the Veteran a new VA examination to address the current severity of this condition.

While on remand, all outstanding VA treatment records must be obtained.  The only VA treatment records of record are from the Montgomery and Tuskegee VA Medical Centers and are dated from February 2009 to October 2009.  The December 2011 SOC noted under the evidence section "[e]lectronic review of treatment records, VA Medical Center, Montgomery/Tuskegee" from February 2009 to December 2011.  The VA treatment records referenced as reviewed by the AOJ are not of record.  In addition, at the June 2015 Board hearing, the Veteran testified that he had been treated at VA facilities in Birmingham, Montgomery and Tuskegee.  See June 2015 Board Hearing Transcript, page 4.  The Board notes that the Veteran filed his claim for an increased disability rating for his service connected knee disability in August 2009 and that pursuant to 38 C.F.R.                  § 3.400(o)(2) (2015), an effective date of up to one year prior to a claim for increased rating may be assigned where evidence indicates an increase in disability.  As noted, the earliest VA treatment records are dated in February 2009, but based on the Veteran having filed his claim in August 2009, evidence dating to August 2008 could potentially be relevant.   As such, on remand, all outstanding VA treatment records, to include all outstanding imaging records available, records dating from August 2008 to February 2009 and records dating from October 2009, must be obtained.

Finally, at the June 2015 Board hearing, the Veteran referenced receiving private medical care for his service-connected knee disability.  See June 2015 Board Hearing Transcript, pages 3-4.  At the hearing, the Veteran submitted limited private records.  While on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include all outstanding imaging records available, records dating from August 2008 to February 2009 and records dating from October 2009 (the most recent VA treatment records of record).  The Board notes that the Veteran has referenced receiving treatment at VA facilities in Birmingham, Montgomery and Tuskegee.  See June 2015 Board Hearing Transcript, page 4.

2.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, afford the Veteran an VA orthopedic examination to determine the current severity of his service-connected knee disability.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished. 

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  These should include range of motion and stability testing, as well as commentary on any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups that is present.

All opinions must be supported by a rationale in a typewritten report.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




